                                                                           LAW DEPARTMENT
                                                                           One Parkway
                   CITY OF PHILADELPHIA                                    1515 Arch Street
                                                                           Philadelphia, PA 19102-1595




                                                                           MARCEL S. PRATT
                                                                           Philadelphia City Solicitor
                                                                           (215) 683-5003
                                                                           marcel.pratt@phila.gov

                                                                           ANNE B. TAYLOR
                                                                           Chief Deputy City Solicitor
                                                                           Civil Rights Unit
                                                                           (215) 683-5381
                                                                           anne.taylor@phila.gov


                                                                     December 4, 2020
Via ECF
The Honorable Eduardo C. Robreno
United States District Judge
United States District Court
       for the Eastern District of Pennsylvania
601 Market Street
Philadelphia, PA 19106

       Re:     Robinson v. City of Philadelphia, et al.
               Civil Action No. 20-4525 (E.D. Pa.)

Dear Judge Robreno,

        This matter arises out of the actions of Philadelphia police officers who were, at the time
of the actions alleged in the Complaint, serving in the Narcotics Field Unit. It is one of hundreds
of cases that have been filed, all of them challenging arrests by the members of that unit and
subsequent prosecutions. Those matters were previously consolidated before the Honorable Paul
Diamond, as related to the McIntyre v. City of Philadelphia, et al. case, Civil Action No. 13-
2773. Because this case similarly arises out of the actions of former NFU officers, I write on
behalf of Defendant City of Philadelphia to respectfully request that it be transferred to Judge
Diamond and marked as related to the McIntyre matter. I have consulted with counsel for co-
defendant, Officer Reginald Graham, and counsel for Plaintiff, and the former joins and the latter
does not oppose this request.

       I thank the Court for its consideration of this request.

                                                              Respectfully submitted,

                                                              /s/ Anne B. Taylor
                                                              Anne B. Taylor
Cc:    Paul Messing, Esq., via ECF
       Shelley R. Smith, Esq., via ECF
